Case: 2:20-cv-06049-MHW-EPD Doc #: 8 Filed: 11/25/20 Page: 1 of 19 PAGEID #: 99




                                                                       /-.   r-\   ": !;u
                                                                       c:- ^




                       IN THE COURT OF COMMON PLEAS
                            BELMONT COUNTf, OHIO

JESSIE L. BODIFORD
105ChestnutStreet
Powhatan Point, OH 43942                        CaseNo.        ^ OC\/d^


      Plaintiff,                                Judge:       JohnA-Vavra

     -vs-

JOHN VEDIS
393 Washington Road            :
Waynesburg, PA 15370

BLUEWATER, INCORPORATED
1020 North McKean Street         :              COMPLAINT FOR
Kittanning, PA 16201                            PERSONAL INJURY

SUN ENERGY SERVICES, LLC d/b/a
DEEP WELL SERVICES
307 West New Castle Street    :                 JURY TRIAL DEMANDED
Zelienople, PA 16063

NORFOLK SOUTHERN RAILWAY COMPANY
1200 Peachtree Street, NE
Atlanta, GA 30309         :

      Defendants.                             State of Ohio
                                              Belmont County
                                              Cynthia L Fregiato, Clerk of Courts,
                                              hereby certify that the above is a true
                                              and correct copy of the original on file
                                              inthis
                                                                          if Courts
                                                                                            Deputy
Case: 2:20-cv-06049-MHW-EPD Doc #: 8 Filed: 11/25/20 Page: 2 of 19 PAGEID #: 100




                                        COMPLAINT


       NOW COMES Plaintiffs, Jessie Bodiford, by and through counsel, Paul J.

Ratcliffe, Esq., ofZavolta Law Office, and for his causes ofaction against the

Defendants, John Vedis, Bluewater Incorporated, Sun Energy Sen/ices, LLC d/b/a Deep

Well Services, and Norfolk Southem Railway Company, state and allege, as follows to-

wit:

                     General Alleaations. Jurisdiction. and Venue

       1.     Plaintiff Jessie Bodiford (hereinafter referred to as "Plaintiff Bodiford"") is

an adult individual and resident of 105 Chestnut Street, Powhatan Point, Ohio 43942.

       2.     Based upon available information and belief provided as part of a legal

investigation into this incident, Defendant John Vedis (hereinafter referred to as
"Defendant Vedis") is an adult individual and resident of 393 Washington Road,

Waynesburg, PA 15370.

       3.     Based upon available information and belief, Defendant Bluewater,

Incorporated (hereinafter referred to as "Defendant Bluewater") is a foreign corporation

organized under the laws ofthe State of Pennsylvania, operating and or doing business

as an oilfield and energy service company / provider, providing transportation and or

delivery for / of oilfield type equipment, including, but not limited to, power generators,

fracking equipment, water tanks, chemical solution tanks, and other oilfield type

mechanisms and equipmentthroughoutthe northeast portion ofthe United States,

including the State ofOhio, thereby purposefully availing itselftothe laws, privileges,

benefits, and protections ofthe State of Ohio.
Case: 2:20-cv-06049-MHW-EPD Doc #: 8 Filed: 11/25/20 Page: 3 of 19 PAGEID #: 101




       4.     Based upon available information and belief and provided by the

Secretary of State, Defendant Bluewater lists a principal place of business and or

address of 1020 North McKean Street, Kittanning, Pennsylvania 16201 and designates

a Notice of Process Agent of c/o Cory J. Atwood, 422 Pine Hill Road, Kittanning,

Pennsylvania 16201.

       5.     Based upon available information and belief, Defendant Sun Energy

Services d/b/a Deep Well Services (hereinafter referred to as "Defendant Sun Energy")

is a foreign corporation organized under the laws of the State of Delaware and is an oil-

field service company specializing in, including, but not limited to, oilfield and natural

gas drilling /fracking and oil well-pad installation throughout various states, including,

but not strictly limited to, Ohio, New York, Pennsylvania, and West Virginia, thereby

purposefully availing itselfto the laws, privileges, benefits, and protections ofthe State

of Ohio.

       6.     Based upon available information and belief and provided by the

Secretary of State, Defendant Sun Energy Services lists a principal place of business

and or address of 719 W. New Castle Street, Zelienople, Pennsytvania 16063 and

designates a Notice of Process Agent of c/o Corporation Service Company, 2595

Interstate Drive, Ste. 103, hlarrisburg, Pennsylvania 17110.

       7.     Based upon available information and belief, Defendant Sun Energy

additionally does business as Deep Well Services, and is a foreign corporation

organized underthe laws ofthe State of Pennsylvania, specializing in, including, but not

limited to, oilfield and natural gas driliing /fracking and oil well-pad installation and or

other gas / oil related work throughout Ohio, New York, Pennsylvania, and West
Case: 2:20-cv-06049-MHW-EPD Doc #: 8 Filed: 11/25/20 Page: 4 of 19 PAGEID #: 102




Virginia, thereby purposefully avaiting itselfto the laws, privileges, and protections ofthe

State of Ohio.

       8.        Based upon available information and belief and provided by the

Secretary of State, Deep Well Services lists a principal place of business and or

address of 307 West New Castle Street, Zelienople, Pennsylvania 16063 and

designates a Notice of Process Agent of Sun Energy Services, LLC, 719 W. New Castte

Street, Zelienople, Pennsylvania 16063.

       9.        Based upon available information and belief, Defendant Norfolk Southern

Railway Company (hereinafter referred to as "Defendant Norfolk"), is a foreign

corporation organized under the laws under the State ofVirginia and markets itself as

one ofthe nation's premier railroad transpori:ation companies of, induding, but not

limited to, industrial products, chemicals, agriculture, metals, coal, automobiles, and

automotive parts and maintains, repairs, and operates 19,500 route miles of railroad

tracks, bridges, and railway crossings in 22 states, including the State of Ohio, thereby

purposefully availing itselfto the laws, privileges, benefits, and protections ofthe State

of Ohio.

       10.       Based upon available information and belief, Defendant Norfolk is now

headquartered in Atlanta, Georgia with an address of 1200 Peachtree Street NE,

Atlanta, Georgia 30309, and lists with the Ohio Secretary of State a Notice of Process

Address Agent of c/o Corporation Service Company, 50 West Broad Street, Ste. 1330,

Columbus, Ohio43215.

       11.    At all times material and relevant herein, Plaintiff Bodiford was a safety

restrained driver of a 1999 Chevrolet Monte Carlo motor vehicle with applicable Ohio
Case: 2:20-cv-06049-MHW-EPD Doc #: 8 Filed: 11/25/20 Page: 5 of 19 PAGEID #: 103




liability automobile insurance coverage in place through Geico Insurance Company with

apolicynumberof 4329118501.

       12.    At all times material and relevant herein, Defendant Vedis was operating a

2020 Peterbilt Tractor within his active course and scope of employment with Defendant

Bluewater, with applicable insurance coverage in place through National Liability and

Fire, a subsidiary of Berkshire Hathaway, with a policy number of 73TRB002947.

       13.    At all times material and relevant herein, Defendant Sun Energy was the

owner and or lessee of a 2019 Atoka trailer that Defendant Vedis was utilizing and or

operating within his active course and scope of employment with Defendant Bluewater

and with Defendant Sun Energy's implied permission, consent, contract, joint business

purpose, and or consent, to transport / move oil and or natural gas and or other heavy

equipment for gas / oil industry purposes, with a Vin Number of 1A9L85344KA245192

and Pennsylvania license plate number PT927G8.

       14.    Defendant Bluewater and or Defendant Sun Energy consistent with Ohio

laws had applicable liability insurance in place for said Atoka Trailer.

       15.    At all times material and relevant herein, Defendant Norfolk Southern was

the owner / operator / possessor of a strip and or section of railway and or railroad,

running over a railway bridge, spanning across State Route 7 in or near Powhatan

Point, Ohio, near the area known as Captina Creek.

       16.    The jurisdiction and venue is proper in this Court pursuant to Ohio Rule of

Civil Procedure 3(C)(3) as this incident occurred in Belmont County, Ohio.
Case: 2:20-cv-06049-MHW-EPD Doc #: 8 Filed: 11/25/20 Page: 6 of 19 PAGEID #: 104




                               First Cause of Action
             (Negligence AgainstJohn  Vedis, Bluewater, and Sun Energy)

       17.     Plaintiff hereby incorporates by reference all paragraphs ofthis Complaint

as iffully restated herein.

       18.     Plaintiff Bodiford at all times material and relevant herein was without any

comparative negligence and or any other wrongful conduct concerning the incident at

issue in this litigation as he was lawfully stopped at a temporary traffic red light in a

construction zone while operating his 1999 Chevy Monte Carlo motor vehicle.

       19.    That on or about November 11, 2019, in Powhatan Point, Ohio, on a

public roadway known as State Route 7 at the Defendant Norfolk railway bridge near

Captina Creek, Defendant Vedis, acting within the course and scope of his employment

with Defendant Bluewater and utilizing and or operating a Defendant Sun Energy trailer

to haul and or move oil and or natural gas related equipment, recklessly, willfully,

wantonly, carelessly, negligently, and or gross negligently operated a 2020 Peterbilt

Tractor and 2019 Akota trailer in such a manner and with such great force as to cause a

substantial, life-altering, and horrific incident, wherein the tractor and ortrailer and load

being hauled, dislodged, and or disengaged an unsafe and unsecured yellow
"sacrificial" beam resting on top of Defendant Norfolk's railway bridge while

maneuvering his motorvehicle underneath the same, causing the beam to dislodge and

fall on top ofcrushing Plaintiff Jessie Bodiford's 1999 Chevrolet Monte Carlo motor

vehicle, entrapping him inside said vehicle. (See ExhibitA - Photograph).

       20.    At all times material and relevant herein, Defendant Vedis was operating

said 2020 Peterbilt Tractor to move, transport, and or haul, oilfield and or natural gas /




                                              6
Case: 2:20-cv-06049-MHW-EPD Doc #: 8 Filed: 11/25/20 Page: 7 of 19 PAGEID #: 105




oil related equipment while utilizing and or operating a Defendant Sun Energy Services

2019 Atoka Trailer to facilitate the same.

       21.    At all times material and relevant herein, Defendant Bluewater, Defendant

Vedis, and or Defendant Sun Energy had an oversized load permitwith the State of

Ohio, permit number OH190282712 for said 2020 Peterbilt Tractor and or 2019 Akota

Trailer, that restricted Defendant Vedis to operate said tractor and or trailer on Ohio

State Route 148 only, and did not permit the driverto operate and or drive the Tractor

and or trailer underneath the Defendant Norfolk train bridge spanning across Route 7

near Captina Creek. (See Exhibit B - Accident Report Page 8).

       22.    At all times material and relevant herein, Defendant Vedis, operating the

2020 Peterbilt Tractor and or 2019 Atoka trailer was within his active course and scope

of employment with Defendant Bluewater, armed with actual advanced and or

constructive notice and knowledge that the load permit only allowed him to operate said

Tractor and ortraileron Ohio State Route 148, willfully, wantonly, recklessly, and or

negligently, gross negligently operated and or drove the Defendant Bluewater tractor

and Defendant Sun Energy trailer underneath the Defendant Norfolk railway bridge

spanning Route 7 near Captina Creek, and as aforesaid indicated, disengaged the

sacrificial beam, causing it to violently crash through the roof and entrap Plaintiff

Bodiford in his 1999 Chevy Montecarlo motorvehicle. (See ExhibitA - Photograph).

       23.    At all times material and relevant herein, Defendant Vedis, despite having

advanced actual notice and knowledge that he had caused the yellow "sacrificial" beam,

to disengage failed to / bring to a halt his 2020 Peterbilt tractor continuing to operate his

 motor vehicle for an additional extended duration, thereby leaving the scene of the



                                              7
Case: 2:20-cv-06049-MHW-EPD Doc #: 8 Filed: 11/25/20 Page: 8 of 19 PAGEID #: 106




 accident that caused both severe and devastating physical injuries and property

 damages and other losses.

        24.    At all times material and relevant herein, Defendant Vedis continued to

operate the 2020 Peterbilt tractor for in excess of half of a mile north on State Route 7

 until he was ultimately pulled over by law enforcement nearthe Powhatan, Ohio

 Marathon gas station.

        25.    At all times material and relevant herein, Plaintiff Bodiford was directly and

 proximately caused to be entrapped in his 1999 Chevy Montecarlo motor vehicle with

the yellow "sacrificial" beam crushing the roof, component parts, and hood of his car.

        26.    Ohio West Virginia Excavating's employees, agents, and or

 representatives actively working on another state owned bridge in a construction zone

 near the incident site hurriedly operated a skid steer from the job site, and removed and
                     "sacrificial" beam offof Plaintiff Bodiford's
or lifted the yellow                                               crushed 1999 Chevy

 Monte Carlo, ultimately saving Plaintiff Bodiford's life.

        27.    Plaintiff Jessie Bodiford was proximately caused to require emergency air

 life flight from an adjacent field near the accident location to Ruby Memorial Hospital in

 Morgantown, West Virginia as a result of his life threatening and post traumatic injuries,

which will be hereinafter set forth.

        28.    That investigating law enforcement officers, Officers Stanley Bittinger and

 Spott Bayless ofthe Ohio State Highway Patrol determined after a thorough and

 complete investigation that Defendant Vedis operated the 2020 Peterbilt tractor and

 2019 Atoka trailer in violation of applicable law and cited Defendant Vedis for the same




                                               8
Case: 2:20-cv-06049-MHW-EPD Doc #: 8 Filed: 11/25/20 Page: 9 of 19 PAGEID #: 107




in the Ohio Department of Public Safety Traffic Crash Report, report number 07-1061-

07. (See Exhibit B - Accident Report).

       29.      Defendant Vedis, while acting within his course and scope of employment

with Defendant Bluewater while utilizing and or operating a Defendant Sun Energy

trailer to transport and or move oil and or natural gas equipment, at the time ofthe

motor vehicle accident at issue, was negligent, or reckless, willful, and orwanton, by

acts and or omissions, breaching duties owed to Plaintiff Bodiford, and causing him

serious injuries, damages, and losses as are hereinaftersetforth.

       30.      Defendant Vedis, acting within his course and scope of employment with

Defendant Bluewater while utilizing and or operating a Defendant Sun Energy trailer to

move oil and or natural gas equipment, as alleged hereinbefore, was willful, wanton,

reckless, negligent, and or grossly negligent toward Plaintiff Bodiford, in one or more of

the following areas, among others in the operation ofsaid motorvehicle, including

violating the Motor Vehicle Code, safety laws and other laws ofthe State of Ohio,

including, but not to be strictly limited to:

             A. Failure to maintain control of his vehicle;

             B. Failure to exercise due care generally in the operation ofsaid motor

                vehicle;

             C. Failure to operate said motor vehicle in a manner suited to the roadway;

             D. Failure to observe the traffic which was lawfully on the roadway;

             E. Failure to keep a safe lookout;

             F. Failure to operate said motor vehicle in accordance with existing traffic

                conditions;
Case: 2:20-cv-06049-MHW-EPD Doc #: 8 Filed: 11/25/20 Page: 10 of 19 PAGEID #: 108




              G. Operating said motor vehicle at excessive and an unsafe speed for

                   existing roadway conditions;

              H. Following too closely;

              I.   Failure to yield the right of way;

              J. Failure to maintain proper speed for existing roadway conditions;

              K. Failure to keep in the proper lane;

              L. Violating the Statutes ofthe State of Ohio and local ordinances;

              M. Faiture to apply the brakes of the motor vehicle in time to avoid the

                   collision;

              N. Other acts and omissions.

        31.        As a direct and proximate result ofthe willful, wanton, reckless acts or

 omissions, and / or careless and negligent acts and omissions by Defendant Vedis,

 Defendant Bluewater, and Defendant Sun Energy, Plaintiff Bodiford was proximately

 caused to be injured and damaged as hereinafter set forth.

                             Second Cause of Action
    (Joint Venture of Defendant BIuewater and Defendant Sun Energy Services)

        32.        Plaintiff hereby incorporate by reference alt paragraphs of this Complaint

 as iffully restated herein.

        33.        Defendant Bluewater and Defendant Sun Energy at all times material and

 relevant herein had an express and or implied agreement to facilitate the pickup,

 delivery, and transport of oil / gas heavy equipment.

        34.        Defendant Btuewater and Defendant Sun Energy at all times material and

 relevant herein were actively involved in the gas / oil industry.




                                                   10
Case: 2:20-cv-06049-MHW-EPD Doc #: 8 Filed: 11/25/20 Page: 11 of 19 PAGEID #: 109




        35.     Defendant Sun Energy agreed to provide Defendant Bluewater a trailer

 owned and or leased by Defendant Sun Energy to facilitate the transport of gas / oil

 heavy equipment.

        36.     Defendant Bluewater in return for the use of Defendant Sun Energy's

trailer agreed to provide a driver and a tractor to pull and or transport Defendant Sun

 Energy's trailer.

        37.     Defendant Bluewater and Defendant Sun Energy agreed to provide and

 utilize theirjoint resources to facilitate the loading and transport ofgas / oil heavy

 equipment to an unknown location.

        38.    At all times material and relevant herein, Defendant Bluewater and

 Defendant Sun Energy both were actively involved in the gas / oil industry for profit.

        39.     Defendant Bluewater and Defendant Sun Energy were both armed with

 express and or implied authority conceming their respective resources and duties and

thereby were armed with the right to direct movement and or transport of oil / gas heavy

 equipment for business purposes.

        40.     Defendant Bluewater and Defendant Sun Energy agreed, expressly and or

 impliedly, to share in costs, expenses, profits, and losses concerning the gas / oil

 venture.

        41.     Defendant Bluewater and Defendant Sun Energy are jointly and severally

 liable for the injuries, damages, and losses that Plaintiff Bodiford was caused to incur as

 a result of Defendant Vedis' willful, wanton, reckless, negligent, gross negligent, and or

 negligent conduct while he was within his active course and scope of employment with




                                              11
Case: 2:20-cv-06049-MHW-EPD Doc #: 8 Filed: 11/25/20 Page: 12 of 19 PAGEID #: 110




 Defendant Bluewater while hauling and or transporting heavy equipment for business

 purposes and benefits of Defendant Bluewater and or Defendant Sun Energy.

                                  Third Cause of Action
                          (Negligence Against Norfolk Southern)

        42.    Plaintiff hereby incorporates by reference all paragraphs ofthis Complaint

 as iffully restated herein.

        43.    Defendant Norfolk at all times material and relevant herein, by and

 through Defendant Norfolk's employees, agents, representatives, and or independent

 contractors purchased and installed two sacrificial beams to protect Defendant Norfolk's

 railroad bridge running over Ohio Route 7 near Captina Creek in Powhatan Point, Ohio.

        44.    Defendant Norfolk prior to purchasing and installing the sacrificial beams

 had actual advanced knowledge and notice that tractor trailers and their hauling and

 transport of heavy equipment, including, but not to be strictly limited to, gas / oil heavy

 equipment were striking and impacting the Defendant Norfolk railroad bridge structure.

        45.    Defendant Nori'olk at all times material and relevant herein, owned,

 operated, and or maintained, and therebywas responsible for the repair, care, and

 maintenance of the railroad bridge located above Ohio Route 7 near Captina Creek,

 Powhatan Point, Ohio.

        46.    Defendant Norfolk at all times material and relevant herein was

 responsible for repair, care, and maintenance ofthe two sacrificial beams installed to

 protect Defendant Norfolk's railway bridge.

        47.    Defendant Norfolk at all times material and relevant herein had actual

 knowledge and notice and or constructive notice and knowtedge that the two sacrificial

 beams construction materials, make up, composition, weight, and forces, elevated and

                                               12
Case: 2:20-cv-06049-MHW-EPD Doc #: 8 Filed: 11/25/20 Page: 13 of 19 PAGEID #: 111




 positioned in excess ofthirteen feet above pedestrians and automobile traffic, posed

 serious risks and dangers if not properly secured and or maintained.

       48.      That prior to the date of incident at issue, on or about December 6, 2018,

 a tractor and trailer hauling equipment struck the opposite side yellow "sacrificial

 beam," of Defendant Norfolk's railway bridge spanning Route 7 near Captina Creek

 causing it to fall on top of an oversized load and eventually to the roadway ground. (See

 Exhibit C - WTOV 9 Webpage).

       49.      Defendant Norfolk by and through its employees, agents, representatives,

 and or independent contractors promptly removed this southern most sacrificial beam

 from the railroad bridge located above Ohio Route 7 near Captina Creek, Powhatan

 Point, Ohio.

        50.     Thatfrom December6, 2018,through November11, 2019, thedate ofthe

 incident at issue, and continuing unabated to the present date ofthis filing, the yellow
 "sacrificial" beam at issue located on the opposite side of Defendant Norfolk's railway

 bridge spanning Route 7 near Captina Creek, was never replaced, repaired, maintained

 nor reinstalled properly onto the raitway bridge span at issue and remained laying off to

 the side adjacent to Ohio Route 7 near Powhatan Point.

        51.     That Defendant Norfolk owed a duty to all motorists, individuats,

 automobiles, tractor trailers, and any and all other motor vehicles and or motorists to

 promptiy, safely, and adequately repair, maintain, and replace the yellow sacrificial

 beam warning that had been knocked down on or about December 6, 2018 and to

 adequately and safely alert any and all previously described motorists ofthe low




                                              13
Case: 2:20-cv-06049-MHW-EPD Doc #: 8 Filed: 11/25/20 Page: 14 of 19 PAGEID #: 112




clearance height and or level regarding Defendant Norfolk's railway bridge spanning

Route 7 near Captina Creek.

       52.    That on or about November 11, 201 9, Defendant Vedis, acting within the

course and scope ofhis employment with Defendant Bluewaterwhile utilizing and or

operating a Defendant Sun Energy trailer to transport oil and or natural gas equipment,

as previously indicated, operated said 2020 Peterbuilt Tractor and accompanying 2019

Atoka trailer in the northbound direction of Route 7 underneath Defendant Norfolk's

railway bridge spanning Route 7 near Captina Creek.

       53.   At all times material and relevant herein, Defendant Vedis, acting within

his course and scope of employment with Defendant Bluewater while utilizing and or

operating a Defendant Sun Energy trailer to move oil and or natural gas equipment,

operated his tractor and trailer, safely passing under the section of the railway bridge

with the removed south sacrificial beam on Defendant Norfolk's railway bridge on State

Route 7 near Captina Creek in Powhatan Point, Ohio.

       54.    At all times material and relevant herein, Defendant Vedis, acting within

his course and scope of employment with Defendant Bluewater while utilizing and or

operating a Defendant Sun Energy trailer to move oil and or natural gas equipment,

operated his motorvehicle and ortractor and trailer, striking the unsecured north side

yellow sacrificial beam on Defendant Norfolk's railway bridge on State Route 7 near

Captina Creek in Powhatan Point, Ohio, causing the same to ultimately dislodge and

crash onto Plaintiff Bodiford's automobile, thereby causing him serious and life altering

injuries, damages, and losses, which are hereinaftersetforth.




                                            14
Case: 2:20-cv-06049-MHW-EPD Doc #: 8 Filed: 11/25/20 Page: 15 of 19 PAGEID #: 113




          55.   On and prior to the November 11, 2019 incident, Defendant Norfolk and/or

its employees, agents, and or representatives had actual and or constructive notice and

knowledge that the railway bridge sacrificial beam spanning across Route 7 near

Captina Creek was defective, dangerous, hazardous, unsafe, and presented unsafe

conditions to any and all motorists and that there was a substantial risk that due to the

other / south beam not being secured, the yellow sacrificial beam at issue would fall to

the ground.

          56.   Defendant Norfolk's rules, policies, procedures, and or industry standards

required the sacrificial protection beams to be anchored, and or secured so that the

same did not and could not fall to the ground and or roadway surface.

          57.   At all times material and relevant herein, industry standards, rules,

policies, and procedures, require railroad companies to have the sacrificial beams

anchored and secured, so that the same cannot fall to the ground and or roadway

surface.

          58.   Defendant Norfolk owed Plaintiff Bodiford a duty to see that the sacrificial

railroad bridge protection beams were properly and safely anchored and secured, so as

to not fall to the ground and or roadway and cause serious injuries, damages, and

losses.

          59.   As a direct and proximate result of Defendant Norfolk and/or its agents,

employees and representatives, willful, wanton, reckless, grossly negligent, and or

negligent acts, or omissions and or failing to maintain, repair, replace, secure and or

remediate the railway bridge's protective sacrificial beam spanning over Route 7 near

Captina Creek prior to the November 11, 2019 incident at issue, Plaintiff Bodiford was



                                              15
Case: 2:20-cv-06049-MHW-EPD Doc #: 8 Filed: 11/25/20 Page: 16 of 19 PAGEID #: 114




directly and proximately caused to sustain serious, life altering and permanent

compensable injuries and damages as hereinafter set forth.

                                  Fourth Cause ofAction
                              (Injuries to Plaintiff Bodiford)

       60.    Plaintiff hereby incorporates by reference all paragraphs ofthis Complaint

as iffully restated herein.

       61.    As a further direct and proximate result ofthe acts, omissions, and violations

ofthe law by Defendants as aforesaid, PlaintiffBodiford has been prevented from carrying

out the duties and responsibilities of his life, including, but not limited to, performing

household services; in an undetermined amount and additionally he has suffered past

loss wages and lost earning capacity and future earning capacity, and he will continue to

lose wages in the future, and he has suffered a diminution in his ability and capacity to

work, earn money and enjoy a normal life.

       62.    As a direct and proximate resutt of the willful, wanton, reckless, and / or

negligent acts and / or omissions, and / or other violations of law by Defendants, Plaintiff

Bodiford was proximately caused to suffer, including, but not limited to, a post-traumatic

main artery rupture and a bleed to the brain, multiple facial fractures and fractures to his

lumbar, cervical, and thoracic spine and ribs, and as previously stated, was required to

be emergency life-flighted from the scene of the incident to Ruby Memorial Hospital in

Morgantown, West Virginia.

       63.    As a direct and proximate result of the willful, wanton, reckless, and / or

negligent acts and / or omissions, and / or other violations of law by Defendants, Plaintiff

Bodiford was proximately caused to be injured to the following, but not to be strictly limited

to, areas of his body: in and about his head, neck, back, shoulders, extremities, body

                                             16
Case: 2:20-cv-06049-MHW-EPD Doc #: 8 Filed: 11/25/20 Page: 17 of 19 PAGEID #: 115




chemistry, psyche, muscles, tissues, fascia, and other body parts and injuries, both

internatly and externally, and inasmuch as all or part of his injuries are permanent and

lasting in nature, Plaintiff Bodiford has and will in the future suffer great pain of body and

mind.

        64.   As a further direct and proximate result ofthe reckless, and / or negligent

acts and / or omissions and / or others violations of law by Defendants, Plaintiff Bodiford

was proximately caused to incur divers and sundry expenses for medical care and

treatment to date in an amount undetermined, and inasmuch as all or part of Plaintiff

Bodiford's injuries are permanent and lasting in nature, he has and will in the future suffer

divers and sundry expenses for medical care and attention in an effort to treat, manage

and / or effect a cure for his injuries and causally related symptomologies; Plaintiff

Bodiford has suffered a diminution in his ability and capacity to care for himselfand enjoy

a normal life; Plaintiff Bodiford has additionally sustained future loss of earning capacity;

and all ofwhich will continue into the future.

        65.   As a further direct and proximate result of the reckless, and / or negligent

acts and / or omission, and / or other violations of law by Defendants, Plaintiff Bodiford

has been prevented from carrying out the duties and responsibilities of his life; Plaintiff

Bodiford has been prevented from leading his life socially and recreationally as he had

prior to this accident; Plaintiff Bodiford's permanent injuries have adversely affected his

ability to enjoy the ordinary functions of life, together with the capability to function as a

whole person; and all ofwhich will continue into the future.

        66.   Plaintiff Jessie Bodiford was proximately caused to suffer property

damages and their related recoverable losses in addition to the damages to his vehicle,



                                              17
Case: 2:20-cv-06049-MHW-EPD Doc #: 8 Filed: 11/25/20 Page: 18 of 19 PAGEID #: 116




including, but notto be strictly limited to: annoyance, inconvenience, diminution in value,

continued and/or prolonged loss ofuse, aggravation, emotional upset, mental anguish,

and embarrassment.

       67.    The acts and omissions of Defendants and/or their agents, employees and

representatives, as described in each count of this Complaint were done with actual and

specific intent and/or all other reasons of law and public policy for an award of punitive

or exemplary damages and Plaintiffs were wrongfully injured as a direct and proximate

result of Defendants aforesaid actual and specific conductwhich caused Plaintiffs to

suffer all ofthe injuries and damages hereinafter set forth forwhich Defendants should

be required to respond in punitive damages.

       WHEREFORE, Plaintiff Jessie Bodiford demands judgment against Defendants

John Vedis, Bluewater Incorporated, Sun Energy Services d/b/a Deepwell Services and

Norfolk Southem Railway Company in an amount in excess of twenty five thousand

dollars ($25,000.00) as compensatory damages, plus pre and post-judgement interest

and costs, punitive damages, and such further relief as a court or jury may find; and

Plaintifffurther demands interest and costs incurred in and about the prosecution ofthis

action and for such other relief as a court orjury may find. The minimum jurisdictional

amount forfiling this action has been satisfied.

             PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES.

                                          Respectfully submitted,
                                          Plaintiff Jessie Bodiford




                                           P/faintiff's Counsel
                                           Paul J. Ratcliffe (OH Bar ID #99215)

                                             18
Case: 2:20-cv-06049-MHW-EPD Doc #: 8 Filed: 11/25/20 Page: 19 of 19 PAGEID #: 117




                                     ZAVOLTA LAW OFFICE
                                     1287FairmontPikeRoad
                                     Wheeling,WV 26003
                                     Telephone: (304) 905-8073
                                     Facsimile : (304) 905-8992
                                     Email; Paul@ZavoltaLaw.Net




                                       19
